Case 1:19-cv-00283-GZS Document 52 Filed 11/16/20 Page 1 of 1                    PageID #: 710




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 ADAM FLANDERS,                              )
                                             )
            Plaintiff,                       )
                                             )
 v.                                          )     No. 1:19-cv-00283-GZS
                                             )
 ATHENAHEALTH, INC.,                         )
                                             )
            Defendant                        )
                                             )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on October 16, 2020, his

Recommended Decision (ECF No. 49). Plaintiff filed his Objection to the Recommended Decision

(ECF No. 50) on October 29, 2020. Defendant filed its Response to Plaintiff’s Objection (ECF

No. 51) on November 12, 2020.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED that Defendant’s Motion for Summary Judgment (ECF No. 25) is
               GRANTED as to all of Plaintiff’s claims.

                                                  /s/ George Z. Singal
                                                  United States District Judge

Dated this 16th day of November, 2020.
